Judgment by a city magistrate, sitting as a Court of Special Sessions in the County of Kings, finding the defendant guilty of driving a ear while intoxicated in violation of subdivision 5 of section 70 of the Vehicle and Traffic Law; and a similar judgment by the same court, finding the defendant guilty of violating subdivision 5-a of section 70 of the Vehicle and Traffic Law (leaving the scene of an accident) and sentencing the defendant in each instance to a fine of ten dollars or ten days, and, in addition, to two months in the city prison, to be served concurrently, unanimously affirmed. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ.